Case 1:18-cv-24198-JEM Document 170 Entered on FLSD Docket 04/09/2020 Page 1 of 2



                           UNITED STATES DISTRICT COURT FOR THE
                              SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION

                   Case Number: 18-24198-CIV-MARTINEZ-OTAZO-REYES

  GOVERNMENT EMPLOYEES INSURANCE
  CO., et al.,

         Plaintiffs,

  vs.

  A & C MEDICAL CENTER SERVICES,
  CORP., et al.,

        Defendant.
  _____________________________________/

   ORDER ADOPTING MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

         The Court referred to United States Magistrate Judge Alicia M. Otazo-Reyes, for a Report

  and Recommendation, Plaintiffs’ Motion for Discovery Sanctions against Defendants Simply

  Health Care, Inc.; Elizandro Menendez; and Pilar Crespo Castro (the “Simply Health

  Defendants”). [ECF No. 146]. After a hearing, Judge Otazo-Reyes issued a Report and

  Recommendation, recommending that the Court grant the Motion for Discovery Sanctions and

  strike the Simply Health Defendants’ answer. [ECF No. 161].

          The Simply Health Defendants had 14 days from the issuance of the R&R within which

  to file objections. They filed none. The Court has also reviewed the entire file and record and made

  a de novo review of the issues presented. Based on that review and the Simply Health Defendants’

  lack of objection, and after careful consideration, it is

         ORDERED and ADJUDGED that United States Magistrate Judge Alicia M. Otazo-

  Reyes’ Report and Recommendation, [ECF No. 161], is AFFIRMED and ADOPTED. The Clerk

  of Court is directed to strike the Simply Health Defendants’ answer, [ECF No. 128], and enter a
Case 1:18-cv-24198-JEM Document 170 Entered on FLSD Docket 04/09/2020 Page 2 of 2



  Clerk’s Default against them, based on their willful and bad faith refusal to comply with their

  discovery obligations, cooperate with their own counsel, follow Court orders, and justify their

  conduct. Plaintiffs shall file a Motion for Default Final Judgment by no later than May 8, 2020,

  that includes affidavits of the amount(s) due by the Simply Health Defendants, if necessary, and

  any other supporting documentation needed to determine the measure of damages or conclude this

  action. Plaintiffs’ failure to file a Motion for Default Final Judgment within the specified time will

  result in a dismissal without prejudice.

         DONE AND ORDERED in Chambers at Miami, Florida, this 8th day of April, 2020.


                                                        ____________________________________
                                                        JOSE E. MARTINEZ
                                                        UNITED STATES DISTRICT JUDGE
  Copies provided to:
  Magistrate Judge Otazo-Reyes
  All Counsel of Record




                                                    2
